          Case 1:21-mj-00015-GMH Document 11 Filed 01/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                v.                             :      CRIMINAL NO. 21-mj-15 (GMH)
                                               :
NICHOLAS OCHS,                                 :
                                               :
                       Defendant.              :


                            MOTION FOR PROTECTIVE ORDER

         The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby respectfully moves the Court for the entry of a protective order
governing the production of discovery by the parties in the above-captioned case. The defendant
is in the process of obtaining counsel; therefore, the United States cannot represent at this time the
position of the defendant on this motion or the entry of the attached protective order.



                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               ACTING UNITED STATES ATTORNEY
                                               N.Y. Bar No. 4444188

                                       By:          /s/ Kathryn L. Rakoczy
                                               Kathryn L. Rakoczy
                                               Assistant United States Attorney
                                               D.C. Bar No. 994-559
                                               U.S. Attorney’s Office for the District of Columbia
                                               Public Corruption & Civil Rights Section
                                               555 4th Street, N.W., 5239
                                               Washington, D.C. 20530
                                               Phone: (202) 252-6928
                                               E-mail: Kathryn.Rakoczy@usdoj.gov



Dated:     January 15, 2021
